Citation Nr: 0122241	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a lung condition, 
specifically chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a disability rating in excess of 10 
percent for post operative residuals of a right medial 
meniscal injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from May 1952 to November 
1972.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in January 1998.  That decision denied the 
veteran's claims of entitlement to service connection for 
hearing loss and a lung condition.  It also denied the 
veteran's claims of entitlement to an increased rating for 
the post operative excision of the right medial meniscus.  
The denials of service connection and ratings assigned were 
duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to service connection for bilateral 
hearing loss and a lung condition is addressed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's post operative residuals of a right medial 
meniscal injury is marked by a range of motion from 0-125 
degrees.  There is no evidence of subluxation or instability, 
and no evidence of functional loss due to pain on motion, 
swelling, deformity, or other abnormality.  X-rays of the 
right knee show mild degenerative joint disease.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post 
operative residuals of a right medial meniscal injury are not 
met.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5259, 5260, and 5261 (2000); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  

The Board also notes that VA newly promulgated regulations to 
implement the statutory provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).   

The veteran's appeal may be decided on the merits because the 
VA has fulfilled its duty to assist the veteran in the 
development of facts pertinent to his claims.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The veteran did not identify any health care 
providers who may have relevant evidence not currently in the 
record.  The veteran has received VA examinations addressing 
his service-connected disability.  Finally, the veteran has 
filed his own supporting statements and the argument of the 
Disabled American Veterans both at the RO and at the 
appellate level.

The Board also notes that the RO has satisfied its duty to 
notify the veteran and his representative of the evidence 
required to substantiate his claim.  38 U.S.C.A. § 5103; 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  That is, in the January 1998 
rating action, May 1998 statement of the case, and 
supplemental statements of the case issued in September 2000 
and December 2000, the RO provided the applicable laws and 
regulations for the veteran's claim and discussed the 
requirements for prevailing on his claim.   

The Board notes that review of the new regulations applicable 
in this case reveals no material change in the implementation 
of the VCAA provisions, with which the RO has complied.  
Accordingly, the Board finds that it's present review of the 
claim, with consideration of the regulations in the first 
instance, will not result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under applicable criteria, the Board notes that disability 
evaluations are determined by the application of a schedule 
of ratings that is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
determining the disability evaluation, the VA must 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Each disability must be viewed in relation to its history and 
that there be an emphasis placed upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Medical reports should be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2000).  In cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10 (2000).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

The Board notes that the veteran did not report for a 
scheduled VA examination in January 1999.  Because the 
veteran did report for the November 1997 rating examination 
the Board will rate the veteran based upon the evidence of 
record rather than denying the veteran's claim in accordance 
with 38 C.F.R. § 3.655(b) (2000).

The veteran's right knee disability, post operative residuals 
of a right medial meniscal injury, is evaluated as 10 percent 
disabling under Diagnostic Code (DC) 5259 for the symptomatic 
removal of semilunar cartilage.  38 C.F.R. § 4.71a (2000).  
The veteran is receiving the highest rating available under 
that code.  The Board will consider whether a rating in 
excess of 10 percent is warranted under the schedular 
criteria of DCs 5257, 5260, 5261, 5003, and 5010.    

The Board finds that a rating higher than 10 percent is not 
warranted for subluxation or instability of the right knee 
under DC 5257.  Under DC 5257, slight impairment due to 
recurrent subluxation or lateral instability of the knee is 
entitled to a 10 percent rating.  Moderate impairment is 
entitled to a 20 percent rating.  During the November 1997 VA 
examination, the veteran reported no recent incidents of 
giving way or locking.  He did not wear any knee supportive 
devices.  The examiner noted that there was no instability, 
including to varus and valgus stress.  Thus, the medical 
evidence shows no more than slight impairment from recurrent 
subluxation or lateral instability of the left knee.  
Therefore, a rating higher than 10 percent is not warranted 
under DC 5257.

Similarly, the Board finds no entitlement to a rating higher 
than 10 percent based on limitation of motion of the right 
knee.  Pursuant to DC 5260, a 10 percent evaluation is 
assigned when leg flexion is limited to 45 degrees.  A 20 
percent rating is in order when flexion is limited to 30 
degrees.  Under Code 5261, a 10 percent rating is awarded 
when leg extension is limited to 10 degrees.  A 20 percent 
rating is warranted when leg extension is limited to 15 
degrees.  In this case, the November 1997 VA examination 
reveals right knee motion from 0-125 degrees.  Thus, the 
limitation of motion does not meet the criteria for a 20 
percent rating under either DC 5260 or DC 5261.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

In this case, the Board finds that the evidence does not 
warrant a rating higher than 10 percent for functional loss 
and pain under the criteria of DCs 5260 and 5261.  The pain 
does not cause limitation of motion approximating that 
required for a 20 percent rating under either code.  
Outpatient treatment records do not reveal complaints or 
treatment for pain or functional loss arising from the right 
knee disability.  The veteran did note, during the November 
1997 VA examination, that he had pain when the weather was 
cold or when he was on unstable surfaces such as climbing a 
ladder or walking on unstable surfaces.  He denied any other 
pain.  VA examination did not reflect any complaints of 
discomfort on range of motion testing or findings of 
swelling, deformity, or other abnormality.  

The Board notes that VA X-ray examination records dated in 
November 1997 reveal a diagnosis of mild right knee DJD.  A 
veteran who has arthritis and instability of the knee may be 
rated separately.  VAOPGCPREC 23-97; Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  For a knee disability to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion must at least meet 
the criteria for a zero percent rating under the appropriate 
diagnostic codes.  In addition, a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  See also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  However, as 
previously discussed, there is no evidence of right knee 
instability.  Moreover, range of motion of the right knee 
shown in November 1997 far exceeds the limitation of motion 
required for noncompensable evaluations under DC 5260 and DC 
5261.  In addition, there is no finding of right knee pain 
with motion.  Therefore, the Board finds that a separate 10 
percent rating is not warranted for arthritis.   

In sum, the Board concludes that the evidence does not 
reflect that the degree of disability more nearly 
approximates the criteria of any DC for a rating in excess of 
10 percent for the right knee.  38 C.F.R. § 4.7.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a disability rating in excess of 10 percent for post 
operative residuals of a right medial meniscal injury.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5256, 5257, 
5259, 5260, and 5261.


ORDER

A disability rating in excess of 10 percent for post 
operative residuals of a right medial meniscal injury is 
denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal effected by the 
enactment of the VCAA.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Again, the Board notes that VA promulgated 
regulations that implement the VCAA's changes.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken.  

Specifically, the Board finds that the RO has not provided 
the veteran with medical examinations in accordance with 
VCAA.  38 U.S.C.A. § 5103A(d); See 66 Fed. Reg. 45,631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(4).  

Hearing Loss

Specifically as to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from zero to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  In addition, the Court 
opined that 38 C.F.R. § 3.385 (2000), discussed below, then 
operates to establish when hearing loss can be service-
connected. Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service records reflected military occupational 
specialties including machinist.  Review of the veteran's 
service medical records reveals multiple hearing tests taken 
in connection with periodic medical examinations and 
participation in the hearing conservation program.  On a 
hearing conservation data examination taken in May 1972, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
20
LEFT
15
10
0
20
30

A VA outpatient audiological evaluation in July 1998 shows 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
55
65
75
LEFT
35
45
55
50
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner noted that no data 
was reported for the left ear because the obtained data was 
unreliable for that ear.

Review of the veteran's service medical records indicates a 
single abnormal hearing test at the end of the veteran's 
period of active service under the Hensley v. Brown standard.  
The Board notes that the current medical evidence clearly 
demonstrates a current bilateral hearing loss for VA 
compensation purposes.  However, review of the competent 
medical evidence does not reveal any opinion addressing 
whether the veteran's current hearing loss is related to 
service.  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the 
VCAA specifies that the duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  Given the veteran's 
occupation in service and the hearing evaluation findings 
discussed above, the Board finds that a remand is required 
for an examination and opinion as to the etiology of the 
veteran's hearing loss. 

Lung Disease

Review of the veteran's service medical records is negative 
for a diagnosis of COPD.  Several bouts of colds, upper 
respiratory infection, and acute respiratory flu were noted 
in January 1959, October 1960, December 1961, October 1967, 
and January 1970.  A January 1970 hospital discharge summary 
noted flu syndrome with non bacterial bilateral basilar 
pneumonia.  An undated report from the ear, nose and throat 
clinic noted that the veteran had recently been in the 
hospital for pneumonia and acute bronchitis.  Review of the 
treatment records indicate the veteran smoked up to 1 1/2 packs 
of cigarettes per day at various times during his 20 period 
of service.  

After his separation from service, the veteran was treated by 
military medical providers.  In August and September 1977, in 
conjunction with the repair of an inguinal hernia, the 
veteran was noted to have had multiple episodes of bronchitis 
secondary to his smoking and was noted to have COPD secondary 
to smoking.  The impression at the time of his admission to 
hospitalization for the surgery included COPD.  Subsequent 
treatment records confirm the diagnosis of COPD.

The Board notes that a fair reading of the evidence gives 
rise to the question of whether the veteran's COPD can be 
service-connected on a direct basis or as secondary to 
tobacco use.  Nicotine dependence is a medical question that 
must be answered by a medical opinion or diagnosis.  Davis v. 
West, 13 Vet. App. 178, 183-84 (1999).  A remand is required 
for such an opinion.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should afford the veteran a VA 
audiological examination to determine 
whether the veteran's current hearing 
loss is connected to the abnormal hearing 
noted during the veteran's period of 
active service.  The claims folder should 
be made available to the examiner for 
review before the examination.

3.  The RO should afford the veteran a VA 
pulmonary examination to determine 
whether the veteran's current COPD is 
etiologically related to the veteran's 
period of service either on a direct 
basis or as secondary to nicotine 
dependence that arose during the 
veteran's period of service.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 


